Citation Nr: 0923470	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.

When this matter was initially before the Board in April 
2008, the Board denied service connection for tinnitus.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
decision in April 2009, and remanded the case for compliance 
with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 Joint Motion for Remand, the parties 
essentially agreed that a medical opinion was necessary to 
adjudicate the Veteran's claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended) 
and 3.326(a) (2008).  

VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

The claims file contains treatment records demonstrating a 
current diagnosis of tinnitus; however, the etiology of such 
diagnosis was unclear.  The Board finds this is a medical 
question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, a VA examination is 
required to determine the etiology of the Veteran's 
currently-diagnosed tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate 
examination to evaluate the relationship 
between his tinnitus disorder and active 
duty service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not (i.e., probability 
of 50 percent) that tinnitus is causally 
related to service. 

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination, and the examiner must indicate 
that such review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

